Citation Nr: 1421141	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for right knee degenerative joint disease (DJD) in excess of 20 percent.

2.  Entitlement to an increased disability rating for left knee DJD in excess of 20 percent.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1956 to August 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the RO in St. Paul, Minnesota, which denied increased disability ratings in excess of 10 percent for DJD of the right and left knees.  This case was previously before the Board in October 2013 where the Board found that a TDIU claim was raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), and then remanded all the issues on appeal to obtain outstanding private medical documentation and to schedule the Veteran for a VA knee examination.  After completing the necessary development, in a March 2014 rating decision, the RO granted an increased disability rating of 20 percent for each knee disability with an effective date of July 25, 2011, the date the Veteran's increased rating claim was received.  Further, entitlement to a TDIU was denied by the RO in the March 2014 supplemental statement of the case (SSOC).  In an April 2014 Informal Hearing Presentation (IHP), the Veteran's representative indicated that the Veteran wished to continue his appeal and that he sought a rating in excess of 20 percent for each knee disability. 

The Board finds that there has been substantial compliance with the directives of the October 2013 remand.  The Veteran's private treatment records were received and associated with the record, and a VA knee examination was conducted in January 2014.  The examination report is of record.  The report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and answered all relevant questions.  As such, an additional remand to comply with the October 2013 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's service-connected right knee DJD has manifested as painful limitation of flexion to 50 degrees, with painful flare ups and further limitation upon repetitive use, which more nearly approximates a limitation of flexion to 45 degrees.

2.  For the entire increased rating period on appeal, the Veteran's service-connected right knee DJD has manifested as painful limitation of extension to 15 degrees.

3.  For the entire increased rating period on appeal, the Veteran's service-connected left knee DJD has manifested as painful limitation of flexion to 70 degrees, and painful limitation of extension to 15 degrees.

4.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire appeal period, the criteria for a separate 10 percent disability rating for painful limitation of flexion for the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for a rating in excess of 20 percent for painful limitation of extension due to DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2013).

3.  The criteria for a rating in excess of 20 percent for painful limitation of motion due to DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2013).

4.  The criteria for a TDIU have not been met for any period. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In August 2011, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The August 2011 VCAA notice was issued to the Veteran prior to the September 2011 rating decision denying increased ratings for right and left knee DJD.  The increased rating issues were readjudicated in the October 2011 statement of the case (SOC), and the March 2014 SSOC.  Further, per the October 2013 Board remand, in November 2013 VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a TDIU claim.  The November 2013 VCAA notice was issued prior to the March 2014 SSOC denying a TDIU.  For these reasons, there was no defect with respect to timing of the VCAA notices.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA knee examinations in August 2011 and January 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2011 examination report reflects that the claims file was not reviewed.  Review of the claims file is not required for purposes of determining whether higher disability ratings are warranted, as the report reflects that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  Further, at the subsequent January 2014 VA knee examination, the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and answered all relevant questions.

Pursuant to the October 2013 Board remand, in November 2013 the Veteran was sent a copy of VA Form 21-8940 by VA to obtain the Veteran's employment history for consideration of a TDIU.  To date, the Veteran has not submitted the requested employment information.  The duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000) (the veteran cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).

All relevant documentation has been secured and all relevant facts have been developed.  VA has received the outstanding private medical documentation sought on remand.  There remains no question as to the substantial completeness of the appeal for higher disability ratings for right and left knee DJD and entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Disability Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel  interpreted that when considering Diagnostic Codes 5260 and 5261 together with 
38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).  

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Disability Ratings for Right and Left Knee DJD

The Veteran has advanced that he is entitled to increased disability ratings for both right and left knee DJD.  Specifically, he has conveyed during VA and private knee examinations that his knees are painful, lock up, swell, stiffen, grind, click, have limited range of motion, and restrict his ability to engage in activities such as sports, climbing stairs, or walking more than a mile.  He reported that flare-ups, with an increased pain level of up to 9 on a scale of 10, occur with physical activity, including walking and carrying various objects. 


A.  Separate Compensable Rating for Painful Limitation of Flexion of the 
Right Knee due to DJD

The Veteran received a VA knee examination in August 2011.  Upon testing, the Veteran's right knee flexion was 70 degrees, with objective evidence of painful motion at 50 degrees.  The examiner noted that she was unable to conduct repetitive use testing as "any active or passive movement of either knee is associated with severe pain."  The examiner did opine that, upon repetitive use, the Veteran had additional functional loss of less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.

The Veteran also received a VA knee examination in January 2014.  Upon testing, the Veteran's right knee flexion was 85 degrees, with objective evidence of painful motion at 75 degrees, and flexion to 75 degrees after repetitive use testing.  After the repetitive use testing, the Veteran was found to have less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  A private knee examination dated October 2013 found that the Veteran had right knee flexion to 120 degrees.  There was no indication of where painful limitation of motion began.

After a review of all the evidence, lay and medical, resolving all reasonable doubt in favor of the Veteran and considering both 38 C.F.R. § 4.45 and DeLuca, 8 Vet. App. 202, the Board finds that, for the entire increased disability rating period on appeal, the Veteran's right knee has more nearly approximated limitation of flexion to 45 degrees.  The evidence shows that, for the entire initial rating period on appeal, the Veteran's right knee flexion was limited to 50 degrees due to pain, with painful flare ups and additional limitation of motion upon repetitive use, which the Board finds to more nearly approximate a limitation of extension to 45 degrees.  While subsequent VA and private examinations have found that the Veteran's limitation of extension did not reach compensable levels, when resolving all reasonable doubt in favor of the Veteran and considering both 38 C.F.R. § 4.45 and DeLuca, 8 Vet. App. 202, the Board finds the service-connected right knee DJD to more nearly approximate a limitation of extension to 45 degrees; therefore, a separate 10 percent disability rating is warranted under Diagnostic Code 5260.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; DeLuca, 
8 Vet. App. 202.  The Board does not find that the painful limitation of motion and associated symptomatology are severe enough to warrant a finding of limitation of flexion to 30 degrees for a 20 percent disability rating. 

B.  Increased Disability Rating for Painful Limitation of Extension of the 
Right Knee due to DJD

The report from the August 2011 VA knee examination indicates that the Veteran's right knee extension was 10 degrees, with objective evidence of painful motion at 10 degrees.  As noted above, the examiner was unable to conduct repetitive use testing, but did opine that upon repetitive use the Veteran had additional functional loss of less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  The Veteran's right knee would lock, and he required the use of a cane.  Muscle strength was normal, and there was no instability or patellar subluxation or dislocation present.

The January 2014 VA knee examination report indicates that the Veteran's right knee extension was 5 degrees, with objective evidence of painful motion at 15 degrees.   Upon repetitive use testing, right knee extension ended at 15 degrees.  Functional loss included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Again the Veteran's right knee was found to lock.  He required both the use of a cane and a brace.  Muscle strength was 4 out of 5, indicating active movement against some resistance, with no instability or patellar subluxation or dislocation.

A March 2012 private treatment record conveys that the Veteran's right knee had normal strength, range of motion, and stability.  The report of an October 2013 private knee examination found that the Veteran's right knee lacked 5 degrees of extension, did not show instability, and had some mild medial joint line tenderness.  The examiner noted that the Veteran's bilateral severe knee arthritis warranted knee replacement surgery.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 20 percent for limitation of extension due to right knee DJD.  The evidence shows that, for the entire rating period on appeal, including due to functional loss caused by painful motion, the Veteran's service-connected right knee DJD has not manifested as limitation of extension of at least 20 degrees.  The evidence, both lay and private, reflects that the Veteran's right knee extension, considering his objective painful limitation of motion, has not shown limitation of extension past 15 degrees, which warrants a 20 percent disability rating under Diagnostic Code 5261.  As the painful motion caused by the Veteran's right knee DJD does not result in a limitation of extension of at least 20 degrees, a 30 percent rating is not warranted.  As the preponderance of the evidence is against the claim for an increased rating for right knee DJD (other than the granting of a separate compensable rating for limitation of flexion), the claim for an increased disability rating due to right knee DJD must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261; DeLuca, 8 Vet. App. 202.

The Board has considered whether any other diagnostic code would allow for an increased rating of the Veteran's right knee painful limitation of extension due to DJD in excess of 20 percent.  Diagnostic Code 5256 allows for a disability rating in excess of 20 percent provided ankylosis of the knee is present.  The medical evidence does not reflect that the Veteran was diagnosed with ankylosis of the right knee, and the Veteran has not offered any lay testimony that he has ankylosis of the right knee.  No right knee instability was identified by any medical examiner or by the Veteran, and as such a separate rating is not warranted under Diagnostic Code 5257.  As Diagnostic Codes 5258, 5259 and 5263 do not allow for ratings in excess of 20 percent, they are not for application.  Under Diagnostic Code 5262, a disability rating in excess of 20 percent may be appropriate if there is malunion or nonunion of the tibia and fibula.  No such diagnosis has been advanced by the Veteran or by the medical evidence.  

Further, the Veteran's symptomatology does not reflect that he is entitled to an additional separate rating for his right knee DJD.  While the Veteran does have some symptomatology consistent with a rating under Diagnostic Code 5258, as the Veteran's painful limitation of motion and other DeLuca factors have been considered in the Veteran's 20 percent disability rating under Diagnostic Code 5261, a separate rating under Diagnostic Code 5258 would constitute improper pyramiding.  38 C.F.R. § 4.14.  Specifically, both Diagnostic Codes 5261 and 5258 consider knee pain and limitation of motion.  In the case of Diagnostic Code 5258, such limitation of motion is encompassed by the symptoms of pain, locking, and effusion into the joint.  Were the Board to grant a separate rating under Diagnostic Code 5258, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion.  For these reasons, the Veteran is not entitled to a higher disability rating or a separate rating under any other Diagnostic Code for the right knee painful limitation of extension.  38 C.F.R. § 4.71a.

C.  Increased Disability Rating for Left Knee DJD

The VA examiner at the August 2011 VA knee examination found that the Veteran's left knee flexion was 85 degrees, with objective painful motion beginning at 80 degrees.  Left knee extension went to 10 degrees, with objective painful motion at 10 degrees.  As previously discussed, the examiner was unable to conduct repetitive use testing, but opined that the Veteran had functional loss of less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion upon repetitive use.  The Veteran regularly required the use of a cane.  Muscle strength was normal, there was no instability or patellar subluxation or dislocation present, and the left knee did not lock.

At the January 2014 VA knee examination, the VA examiner reported left knee flexion of 80 degrees, with objective evidence of painful motion at 70 degrees.  After repetitive use testing, flexion was recorded as 75 degrees.  Left knee extension was recorded at 5 degrees, with objective painful motion beginning at 
15 degrees.  Extension was noted as 15 degrees after repetitive use testing.  Functional loss included less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Locking was noted in the left knee, and the Veteran required both the use of a cane and a brace.  Muscle strength was 4 out of 5, indicating active movement against some resistance, and no instability or patellar subluxation or dislocation was identified.

A March 2012 private treatment record conveys that the Veteran's left knee had painful limitation of motion, mild to moderate effusion, intact sensation, and was stable.  He was treated with a steroid injection.  The examiner at an October 2013 private knee examination reported that the findings concerning the left knee were similar to that of the right (extension to 5 degrees, flexion to 120 degrees, no instability, some mild medial joint line tenderness).  The examiner recommended bilateral knee replacement.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 20 percent for limitation of extension due to left knee DJD.  The evidence shows that, for the entire rating period on appeal, including due to functional loss caused by painful motion, the Veteran's service-connected left knee DJD has not manifested as limitation of extension of at least 20 degrees to warrant a 30 percent rating for limitation of extension.  The evidence, both lay and private, reflects that the Veteran exhibited extension from a low of 15 degrees at the January 2014 VA examination, up to a reading of 5 degrees at an October 2013 private knee examination.  Considering additional limitation of motion due to limiting factors such as pain, see DeLuca, while it is unclear if the private medical records reflect painful range of motion, the VA examiners at the August 2011 and January 2014 VA examinations reported that range of motion was limited by pain.  As the painful motion caused by the Veteran's left knee DJD does not result in a limitation of extension of at least 20 degrees, a 30 percent rating is not warranted based on painful limitation of extension.  

The Board has also considered whether a separate compensable rating is warranted for painful limitation of flexion due to left knee DJD.  Upon review of the evidence, both lay and medical, the Board finds that the preponderance of the evidence shows that, for the entire rating period on appeal, including due to functional loss caused by painful motion, see DeLuca, the Veteran's service-connected left knee DJD has not manifested as limitation of flexion of at least 45 degrees to warrant a separate 10 percent rating.  The evidence, both lay and private, reflects that the Veteran had flexion from a low of 70 degrees at the January 2014 VA examination, to a high of 120 degrees in the most recent private treatment records.  Considering DeLuca, while the private medical records may not reflect painful range of motion, the VA August 2011 and January 2014 VA examination reports do note that range of motion was limited by pain.  As the painful motion caused by the Veteran's left knee DJD does not result in a limitation of flexion of at least 45 degrees, a separate 10 percent rating is not warranted.  

As the preponderance of the evidence is against the claim for an increased rating for left knee DJD, the claim for an increased disability rating due to left knee DJD must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. 202; VAOPGCPREC 9-2004.

The Board has also considered whether any other diagnostic code would allow for an increased rating of the Veteran's left knee DJD in excess of 20 percent.  For the same reasons set forth under the Board's consideration of an increased disability rating for right knee DJD, the Board finds that the Veteran is not entitled to a higher disability rating or a separate rating under any other Diagnostic Code for the left knee DJD.  38 C.F.R. § 4.71a.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extraschedular rating for DJD of the right and left knees under 38 C.F.R. § 3.321(b)(1).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's right and left knee disability picture has manifested primarily as painful limitation of motion with painful flare-ups, weakened movement, excess fatigability, incoordination, disturbance of locomotion, locking, use of a cane and knee brace, and interference with sitting, standing, weight-bearing, walking more than a mile, and other daily activities.  As discussed above, painful limitation of motion with painful flare-ups, weakened movement, excess fatigability, incoordination, and disturbance of locomotion are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the schedular rating criteria).  The Veteran's bilateral knee limitation of extension and right knee limitation of flexion have been rated under the schedular criteria of Diagnostic Codes 5260 and 5261, which provide disability ratings based on the amount of flexion and/or extension lost in degrees.  38 C.F.R. § 4.71a.  The necessity of the use of an assistive device, such as a cane and/or knee brace, falls under the auspices of painful limitation of motion, weakened movement, incoordination, and disturbance of locomotion, as these devices are used to treat such symptoms.  "Locking" is specifically listed under Diagnostic Code 5258 and, while considered by the Board, a separate rating could not be granted as such a rating would have resulted in improper pyramiding.

Further, the functional limitations imposed by the Veteran's disabilities, including difficulty sitting, standing, weight-bearing, walking more than a mile, and interference with other daily activities, are primarily the result of the knee pain, including flare-ups, caused by engaging in these activities; therefore; consistent with DeLuca, the effects of the Veteran's bilateral knee pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

The Veteran has advanced, and the record reflects, that he has been advised that bilateral knee replacement surgery may be beneficial.  The Veteran has not undergone such knee replacement surgery, and as it is unclear whether he intends to do so.  Should the Veteran undergo such surgery, the residuals of the procedure may affect a future rating, but there is no present impact on the current rating.  As such, the Board does not find this constitutes an exceptional factor warranting extraschedular consideration.  

In this case, comparing the Veteran's disability level and symptomatology of the right and left knees to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with either the right knee and/or the left knee DJD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU was previously raised and is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2013).

In this case, the issue of entitlement to a TDIU was raised when the Veteran told the VA examiner at the August 2011 VA knee examination that he had retired from his primary employment as a truck driver five years earlier, and that he subsequently had to quit a part time job driving a van for a car rental agency due to knee pain.  The Board notes that neither the Veteran nor his representative had previously advanced that the Veteran was unable to secure or maintain adequate employment due to his service-connected disabilities.  Further, VA never received a completed copy of VA Form 21-8940 with the Veteran's employment history, which was sent to the Veteran with the November 2013 VCAA notice.

After a review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU is not warranted for any period.  The Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU because, while he has five service-connected disabilities (right knee limitation of extension and flexion due to DJD, left knee limitation of extension due to DJD, bilateral sensorineural hearing loss, and tinnitus), the combined rating of these disabilities do not reach 70 percent, even when considering the 10 percent rating for right knee limitation of flexion granted in the instant decision.  See 
38 C.F.R. §§ 4.25, 4.26 (2013).  Despite being unable to award a TDIU under 38 C.F.R. § 4.16(a), a TDIU can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for TDIU consideration. See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).  

The report of a February 2010 VA audiological examination conveys that the VA examiner opined that the Veteran's service-connected hearing impairment, which the Board finds to include both the hearing loss and tinnitus, does not prevent attainment of gainful employment.  

The Veteran received a VA joint examination in June 2010.  The Veteran's occupational history indicated that after he retired in 2005, he worked for an automotive dealership until it went out of business in September 2009.  The report conveys that the Veteran stated he had normal driving ability, was able to lift over 50 pounds, and could sit for over 2 hours, stand for 20 minutes, and walk for one mile.  The Veteran reported that his joint disabilities had no effect on his usual occupation.  The examiner opined that the Veteran's work limitations included limited walking, standing, squatting, and kneeling, and that the Veteran could work in his chosen profession.  While the chosen profession is not listed, such evidence goes against a finding that the Veteran cannot obtain and/or follow any substantially gainful employment.

At the August 2011 VA knee examination, the Veteran advanced that he suffered increased pain with walking, carrying items, or engaging in other activities.  He reported that the pain would usually come in the evening, and he rated the pain as a 9 out of 10.  The report reflects that the VA examiner did opine that the Veteran's knee disabilities impacted his ability to work; however, there was no indication as to the extent of the impact.  The examiner merely noted that the Veteran retired from his job as a truck driver five years prior, and that he had a part-time job driving a van, which he quit due to his bilateral knee pain.  The VA examiner at the January 2014 VA knee examination also opined that the Veteran's knee disabilities impacted his ability to work.  Such impact included an inability to stand for greater than 15 to 30 minutes, to walk for greater than a mile, to climb more than 2 flights of stairs, to walk without a cane, to bend from the knees repeatedly, and to kneel or crawl.

In a private health survey completed by the Veteran and received by VA in December 2013, the Veteran advanced that due to his health problems he has cut down on the amount of time he spends on work and other activities, he has difficulty performing work and other activities, and his pain levels "extremely" interfere with his normal work.  Further, in a December 2013 knee evaluation completed by the Veteran, he advanced that his knee disability pain "greatly," but not "totally," interfered with his usual work, including housework.

After a review of all the evidence, lay and medical, the Board concludes that the weight of the evidence is against a finding that the Veteran is unable to secure (obtain) or follow (maintain) substantially gainful employment due to his service-connected disabilities.  At the outset, the Board notes that neither the VA 

examiner at the February 2010 VA audiological examination nor the Veteran has contended that the service-connected hearing loss and/or tinnitus prevent the Veteran from substantially gainful employment; therefore, the only issue is whether the service-connected right and left knee disabilities prevent the Veteran from obtaining and/or maintaining substantially gainful employment.

The evidence of record shows that the Veteran retired from his job as a state truck driver in 2005.  The Veteran has not advanced, and there is no evidence of record to support, that he retired due to his service-connected knee disabilities.  The Veteran then proceeded to work at an automotive dealership until it went out of business in September 2009.  It is unclear from the record whether this job included active or sedentary work, or a combination of both.  There is no indication from the record that the Veteran would have quit this job due to his service-connected disabilities had the automotive dealership not gone out of business.  

Further, having not received a completed VA Form 21-8940 with the Veteran's employment history, there is no evidence to support an inference that the Veteran would be unable to work at a different automotive dealership in the same capacity he previously worked.  At the June 2010 VA joint examination, nine months after the automotive dealership closed down, the Veteran reported that his joint disabilities had no effect on his "usual occupation," which presumably included his duties at the automotive dealership.  The VA examiner at the June 2010 VA joint examination also opined that the Veteran could work in his chosen profession.  In December 2013, the Veteran self-reported to a private physician that his knee pain "greatly," but not "totally," interfered with his usual work.  Finally, the Board does not find that the Veteran's bilateral knee disability symptomatology completely prevents either some sedentary or some active employment. 


For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A separate 10 percent disability rating, but no higher, for right knee limitation of flexion, for the entire initial rating period on appeal, is granted.

An increased disability rating for right-knee limitation of extension due to DJD in excess of 20 percent is denied.

An increased disability rating for left-knee limitation of motion due to DJD in excess of 20 percent is denied.

A TDIU is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


